Citation Nr: 0832399	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for skin cancer, also 
claimed as melanoma and basal cell carcinoma, to include as 
due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of bilateral hearing loss and tinnitus are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1. The evidence does not establish that the veteran was 
exposed to Agent Orange during active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
diabetes mellitus, type II, is related to the veteran's 
active military service, and  type II diabetes mellitus is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin cancer, to include melanoma and basal cell carcinoma, is 
related to the veteran's active military service.


CONCLUSION OF LAW

1.  Diabetes mellitus, type II, claimed as a result of Agent 
Orange exposure, was not incurred in or aggravated by service 
and may not be presumed to have been incurred as the result 
of such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).

2.  Skin cancer, to include melanoma and basal cell 
carcinoma, claimed as a result of Agent Orange exposure, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred as the result of such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 rating 
decision, November 2006 SOC, and December 2006 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The information 
required by Dingess was provided in a September 2006 letter 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus and malignant 
tumors, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found a linkage between skin 
cancer and any herbicide exposure, this condition cannot be 
presumed to be due to Agent Orange exposure.

The veteran maintains that he is entitled to service 
connection for type II diabetes mellitus and skin cancer, as 
a result of herbicide (e.g., Agent Orange) exposure while 
stationed in the Republic of Panama.  The veteran did not 
have service in the Republic of Vietnam, and he does not 
assert that he served in Vietnam.  His service treatment 
records (STRs) show that he served in the Republic of Panama.  
In support of his claims, the veteran submitted an article 
entitled "Agent Orange Affects Soldiers' Health" which 
states that the U.S. conducted military tests with Agent 
Orange in Panama in the late 1960s, according to a former 
military official and some veterans who now suffer from Agent 
Orange-related disease.  The article also states that 
witnesses have confirmed that the military sprayed heavily 
with Agent Orange in an area of Fort Sherman known as the 
"drop zone" in the late 1960s and early 1970s.  The veteran 
also submitted an article regarding the efforts to clean up 
former United States military firing rages in the old Panama 
Canal Zone, which mentions the use of Agent Orange within the 
Canal Zone.  

Although these articles discuss the use of Agent Orange in 
Panama, the salient issue in this case is whether the veteran 
was personally exposed to herbicides while in service in 
Panama.  The articles submitted by the veteran are not 
sufficient evidence indicating that he was in fact exposed to 
Agent Orange or other herbicide agents.  The National 
Personnel Records Center Indicated in a January 2006 report 
that there is no indication that the veteran was exposed to 
herbicides in service.  Absent evidence of exposure, or 
service in the Republic of Vietnam during the Vietnam era, 
the Board cannot conclude that service connection is 
warranted on a presumptive basis for the veteran's diabetes 
mellitus, type II, due to exposure to Agent Orange, or for 
skin cancer on that basis.

The U.S. Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded, by presumptive 
provisions in the law, from establishing service connection 
with proof of actual direct causation when service connection 
cannot be established on a presumptive basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
A.  Service Connection for Diabetes Mellitus, Type II

The veteran's STRs do not contain any complaints or diagnosis 
related to diabetes mellitus, type II.  At May 1965 and 
February 1967 clinical evaluations, his endocrine system was 
found to be normal.  The record does not show that diabetes 
mellitus, type II, was manifested within his first post-
service year.  

VA treatment records show that the veteran was diagnosed with 
diabetes in October 2005, and was prescribed metformin.  In 
December 2005 the veteran was evaluated and received diabetes 
education at a VA clinic.  At January 2006 VA treatment the 
veteran said that his fingertip reading from the previous day 
was 138.  His seven day average was 139, 14 day average 134, 
and 30 day average 127.  At April 2005 treatment it was noted 
that the veteran was doing well with his diabetes mellitus.  
He had lost weight and was complying with his diet.  His 
glucose average ranged from 110 to 120.  VA treatment notes 
further show that in October 2006 the veteran's diabetes was 
described as doing well, and his fasting sugars ranged 
between 90 and the 130s.

The RO did not afford the veteran a VA examination for his 
diabetes mellitus, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that in the present case there is competent 
evidence of current diagnosis of diabetes mellitus, type II.  
However, the veteran was diagnosed in October 2005, over 38 
years after his active service, and his endocrine system had 
been found to be normal at in-service examinations, as 
discussed above.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits 
because there has not been an in-service event, injury, or 
disease related to type II diabetes mellitus.  See 38 C.F.R. 
§ 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his diabetes mellitus, type II is service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, diabetes mellitus requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Skin Cancer, to Include Melanoma
and Basal Cell Carcinoma

The veteran's STRs are negative for any treatment, diagnosis, 
or other findings related to skin cancer.  His skin was found 
to be normal at his May 1965 induction examination and 
February 1967 separation examination.

Private dermatology treatment records show that in April 1998 
the veteran was diagnosed with actinic keratosis.  At June 
2002 treatment he had a neoplasm of uncertain behavior of the 
mid-chest that was diagnosed as probable squamous cell 
carcinoma.  The squamous cell carcinoma was described as 
resolved after the veteran underwent curettage and 
desiccation.  A May 2004 shave biopsy from the veteran's left 
neck showed squamous cell carcinoma.  In July 2004 he was 
diagnosed with squamous cell carcinoma on his right temple 
and actinic keratosis.

VA treatment records show that in August 2004 the veteran was 
referred for a dermatology evaluation because of squamous 
call carcinoma of the skin with a history of actinic 
keratosis.  August 2005 VA treatment records show that a 
biopsy showed basal cell carcinoma with focal squamous 
differentiation.  In December 2005 he underwent Mohs surgery 
for basal cell carcinoma on his left temple.

The RO did not afford the veteran a VA examination for his 
skin cancer, also claimed as melanoma and basal cell 
carcinoma, on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees 
with the RO's determination.  As noted above, in McClendon, 
supra, the Court stated that, under 38 C.F.R. § 3.159(c), the 
benchmarks for determining when an examination is required 
are: competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that in 
the present case there is competent evidence of a current 
diagnosis of skin cancer.  However, the veteran was first 
diagnosed with skin cancer in June 2002, and there is no 
indication from the record that it is connected to his 
military service.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits. 

As above, we recognize the sincerity of the arguments 
advanced by the veteran that his skin cancer, also claimed as 
melanoma and basal cell carcinoma, is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence, see Espiritu, supra, and while the veteran's lay 
statements may be competent to support his claim as to lay-
observable events or disabling symptoms, skin cancer requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.

The preponderance of the evidence is therefore against the 
veteran's claim of entitlement to service connection for skin 
cancer, also claimed as melanoma and basal cell carcinoma, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied. 

ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for skin cancer, also claimed as melanoma 
and basal cell carcinoma, is denied.

REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran's STRs are negative for any diagnosis, treatment, 
or other findings related to bilateral hearing loss.  On a 
Report of Medical History completed at his February 1967 
separation examination the veteran indicated that he did not 
have current or past hearing loss.  On the authorized 
audiological evaluation at the separation examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
5
5
5
10
5

The veteran's post-service treatment notes do not contain any 
complaints, treatment, or diagnoses related to hearing loss 
or tinnitus.  On his December 2006 VA Form 9 the veteran 
wrote that he had bilateral hearing loss due to military 
rocket noise and hand grenade explosions.  He also wrote that 
he had a continuous ringing in both ears.  The Board believes 
that a nexus examination is needed to secure competent 
medical evidence as to whether the veteran has current 
bilateral hearing loss and tinnitus, and if so, as to the 
relative likelihood that they are related to his active 
military service.  See McClendon, supra; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for bilateral hearing loss and 
tinnitus.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the types of 
evidence that is his ultimate responsibility 
to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination to evaluate his 
hearing acuity and his claimed tinnitus, and 
to provide a nexus opinion on his service 
connection claim.  The claims file, to include 
a complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the veteran's service treatment records, 
documented medical history, and contentions 
regarding his claimed bilateral hearing loss 
and tinnitus.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's bilateral 
hearing loss is causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's tinnitus 
is causally or etiologically related to 
his active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for bilateral hearing loss and 
tinnitus.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


